Case 18-55697-lrc   Doc 326    Filed 12/08/20 Entered 12/08/20 14:46:36        Desc Main
                               Document     Page 1 of 2




  IT IS ORDERED as set forth below:




  Date: December 8, 2020
                                                     _____________________________________
                                                                Lisa Ritchey Craig
                                                           U.S. Bankruptcy Court Judge


 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                        :     CASE NUMBER
                                         :
CASSANDRA JOHNSON LANDRY,                :     18-55697-LRC
                                         :
                                         :
                                         :     IN PROCEEDINGS UNDER
                                         :     CHAPTER 7 OF THE
      DEBTOR.                            :     BANKRUPTCY CODE

                                        ORDER

      On February 5, 2019, S. Gregory Hays (the “Trustee”), the Chapter 7 Trustee, filed

a notice of proposed abandonment of Alliance for Change Through Treatment, LLC

(“ACTT”) (Doc. 155) (the “Notice”). On November 3, 2020, Debtor filed a Motion for

Correction (Doc. 321) (the “Motion”). In the Motion, Debtor asserts that the Notice

proposes to abandon ACTT without noting that it is a limited liability company.

      The Court finds that the reference to ACTT in the Notice clearly stated that ACTT
Case 18-55697-lrc     Doc 326    Filed 12/08/20 Entered 12/08/20 14:46:36           Desc Main
                                 Document     Page 2 of 2




is a limited liability company rather than a sole proprietorship and, therefore, was sufficient

to put all parties on notice of the Trustee’s intent to abandon the bankruptcy estate’s interest

in ACTT. Therefore,

       IT IS ORDERED that the Motion is DENIED.

                                  END OF DOCUMENT



Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305




                                               2
